Citation Nr: 1708377	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bladder disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.  This matter come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in June 2012 and August 2013 by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).


FINDINGS OF FACT

1.  On January 13, 2016, at a hearing before the Board and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the claim of service connection for a bladder disorder.

2.  The Veteran's current hypertension cannot be reasonably disassociated from his military service.
 
 3.  The Veteran's current sleep apnea cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of service connection for a bladder disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Hypertension was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

WITHDRAWAL

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, on January 13, 2016, at a hearing before the Board and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the claim of service connection for a bladder disorder.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal and it is dismissed.


SERVICE CONNECTION

The Veteran is seeking entitlement to service connection for hypertension and sleep apnea.  He contends that the claimed disorders first manifested during his active duty service.  In particular, the Veteran claims that his blood pressure readings were at times high and hypertension should have been diagnosed and treated.  With regard to sleep apnea, he has set forth alternate theories of causations; however, the most pertinent are his assertions that sleep apnea is the result of breathing difficulties due to multiple respiratory infections and allergic rhinitis in service.  He and his wife further asserted that he snored loudly during and after service, as well as experiencing daytime somnolence requiring naps. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Historically, the Veteran served on active duty in the Air Force from September 1986 until his retirement in September 2006.  Service treatment records show various treatments for upper respiratory infections, bronchitis, sinusitis, pharyngitis, and allergic rhinitis.  They also document blood pressure readings ranging from 100/80 in April 1992 to 146/100 in July 2002.  A review of the Veteran's post-service VA and private treatment records reveal that sleep apnea was diagnosed by sleep study in January 2011.  Elevated blood pressure readings were documented in 2010 and medication was prescribed in 2011 for hypertension; however, an examination completed by Dr. C. M. in November 2012 indicates hypertension was present as early as November 1999.

A June 2011 VA examination respiratory diseases examination opined sleep apnea was not caused by "service treatment records and breathing difficulty when lying down."  The examiner acknowledged the Veteran's treatment for breathing difficulty in connection with upper respiratory tract infections, viral syndrome, chest colds, and bronchitis in service.  The examiner opined breathing difficulties were common in these disorders, self-limited, resolved when the disorders subsided, and were not known risk factors for sleep apnea. The examiner did not address the Veteran or his wife's statements as to daytime somnolence requiring naps and loud snoring causing him to sleep in a separate room.  

In a November 2012 letter, Dr. C. M. indicated that he reviewed medical records dated in November 1999 and found that the Veteran experienced elevated blood pressure prior to his separation from the military in 2006.  Dr. C. M. opined the Veteran's current hypertensive disorder was "more likely than not" related to his active duty tour. 

In a January 2013 letter, Dr. F. M. M. indicated that he had an opportunity to review VA treatment records, as well as service treatment records from the Veteran's active duty with the Air force.  Dr. F. M. M. noted that the Veteran had symptoms of daytime tiredness that had been present since 2001, as well as being a loud snorer.  Dr. F. M. M. opined based on his evaluation of the Veteran and a review of the record that it was "more likely than not" that the Veteran had sleep apnea during his active duty years.  Dr. F. M. M. also noted that another important risk factor for sleep apnea was body mass index and that if the Veteran did in fact weigh 230 pounds prior to separation, something he was not able to verify, then sleep apnea was most likely present as well for this reason.  The Board notes that a VA examination conducted in June 2006, three months prior to his separation, reveals the Veteran weighed 223 pounds.  

In August 2013, a VA examiner reviewed the evidence of record and determined that service treatment records contained no indication of signs or symptoms consistent with obstructive sleep apnea.  The examiner also indicated that the opinion submitted by Dr. F. M. M. was based largely on the Veteran and his wife's history; however, the examiner made no mention of the service and post-service records reviewed by Dr. F. M. M. or that his opinion on the relationship between the Veteran's weight and sleep apnea was documented in the record. 

In a May 2014 letter, the Veteran's VA treatment provider noted the Veteran was being treated for both hypertension and sleep apnea.  The Veteran's VA doctor opined that it was more than likely that sleep apnea and hypertension, present but never treated, were present in service.

Given the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension and sleep apnea first manifested during his active duty service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for hypertension and sleep apnea. 38 U.S.C.A. § 5107 (b). 


ORDER

The appeal of entitlement to service connection for a bladder disorder, is dismissed.

Service connection for hypertension is granted.

Service connection for sleep apnea is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


